          Case 1:21-mj-02295-MBB Document 2-2 Filed 05/03/21 Page 1 of 7

                                                                                  21-MJ-2295-MBB


               AFFIDAVIT OF SPECIAL AGENT JANET CONNOLLY
        IN SUPPORT OF A CRIMINAL COMPLAINT AND ARREST WARRANT

                                         INTRODUCTION

        I, Janet Connolly, a special agent with Homeland Security Investigations, having been

duly sworn, do hereby depose and state as follows:

        1.      I am a Special Agent with the Boston office of the United States Department of

Homeland Security, Immigration and Customs Enforcement, Homeland Security Investigations

(“HSI”). I have been an HSI Special Agent since 2008. I have been assigned to the Child

Exploitation / Computer Forensics Group since 2014. As part of my duties, I am authorized to

investigate violations of the laws of the United States, including criminal violations relating to

child exploitation, child pornography, coercion and enticement, and transportation of minors,

including but not limited to violations of 18 U.S.C. §§ 2422, 2423, 2251, and 2252A. I have

received training in the investigation of child exploitation offenses, including child pornography,

and have reviewed examples of child pornography as defined in 18 U.S.C. § 2256. My

specialized child exploitation training includes participation in the 2018 Atlanta National Law

Enforcement Training on Child Exploitation, the 2016 Dallas Crimes Against Children

Conference, and the 2015 New England Cyber Crime Conference.

        2.      I submit this affidavit in support of a criminal complaint charging Andre W.

TILAHUN (YOB: 1993) (“TILAHUN”), of Quincy, Massachusetts, with one count of receipt of

child pornography, in violation of 18 U.S.C. § 2252A(a)(2).

        3.      The statements contained in this affidavit are based in part on: information

provided by HSI Special Agents; written reports about this and other investigations that I have

received, directly or indirectly, from other law enforcement agents; information gathered from the

service of subpoenas; the results of physical surveillance conducted by law enforcement agents;
          Case 1:21-mj-02295-MBB Document 2-2 Filed 05/03/21 Page 2 of 7

                                                                                   21-MJ-2295-MBB


independent investigation and analysis by HSI agents/analysts and computer forensic

professionals; and my experience, training, and background as a Special Agent with HSI.

Because this affidavit is submitted for the limited purpose of establishing probable cause to secure

a criminal complaint, I have not included each and every fact known to me concerning this

investigation. Where statements of others are set forth in this affidavit, they are set forth in

substance and in part.

                             STATEMENT OF PROBABLE CAUSE

                            Background on Federal Search Warrant

        4.      On April 15, 2021, I obtained a federal warrant authorizing the search of

TILAHUN’s residence in Quincy, Massachusetts for evidence, fruits, and instrumentalities of

violations of 18 U.S.C. § 2252A.

        5.      As set forth in the search warrant, law enforcement has been investigating the user

of the Kik account, “Wolfeofwallstreet,” for sending and receiving child pornography on the Kik

platform. Law enforcement is aware that the “Wolfeofwallstreet” account participated in the a

Kik chatroom where the participants shared child pornography. 1

        6.      Kik provided law enforcement with the following subscriber information for the

“Wolfeofwallstreet” account:

        Username: Wolfeofwallstreet

        Account Creation: 03/01/2014

        E-mail Address: wolfeofwallstreet@gmail.com 2


1
 The real names of the chatroom is known to law enforcement but is being anonymized in order
to protect the ongoing investigation.
2
 I have reviewed subscriber information associated with this Gmail account. The account was
created on March 2, 2014. There is no listed “Name,” “Alternate e-mails,” or “Recovery Email.”
The account was deleted on February 13, 2021 and there is no available IP information.
                                                   2
          Case 1:21-mj-02295-MBB Document 2-2 Filed 05/03/21 Page 3 of 7

                                                                                  21-MJ-2295-MBB


         Name: Mark Wolf

         Device Type: Apple iPhone

         7.      Kik also provided law enforcement with a thirty-day Internet Protocol (IP)

address log for the “Wolfeofwallstreet” account. In response to a request for records associated

with two of the IP logins, Comcast provided subscriber information that listed the service address

as TILAHUN’s residence and the subscriber as W. TILAHUN, who is TILAHUN’s father.

         8.     Based on all the facts set forth in this affidavit, I believe that TILAHUN is the

user of the “Wolfeofwallstreet” Kik account.

                             Execution of Federal Search Warrant

         9.     On April 20, 2021, at approximately 6:08 a.m., HSI agents executed the search

warrant. HSI agents encountered four household members inside the residence, including

TILAHUN. TILAHUN lives at the Quincy residence with his mother as well as with his aunt and

uncle.

         10.    TILAHUN agreed to speak with agents. Around 6:26 a.m., agents advised

TILAHUN of his Miranda rights and TILAHUN waived those rights. TILAHUN denied

accessing child pornography. He also claimed that his phone and iCloud account may have been

hacked. TILAHUN acknowledged using the Kik messenger application in the past before

attending college and advised that he no longer had the Kik messenger application installed on his

phones. TILAHUN told agents that he may have installed the Kik application as early as 2010 or

2012 and that he had not used the “Wolfeofwallstreet” username. He similarly denied using the

wolfeofwallstreet@gmail.com account.

         11.    During the search of the residence, agents located several electronic devices that

belong to TILAHUN. In TILAHUN’s bedroom, agents found an iPhone 11 Pro Max next to the



                                                  3
          Case 1:21-mj-02295-MBB Document 2-2 Filed 05/03/21 Page 4 of 7

                                                                                21-MJ-2295-MBB


bed and an iPhone X in the bedroom closet between piles of folded clothes. In the basement,

agents found a MacBook Pro laptop computer on a sofa. TILAHUN provided the password for

the laptop. TILAHUN told agents that he and other household members used the laptop;

however, as set forth below, the forensic analysis of the laptop indicates that TILAHUN was the

primary user.

        12.     At the conclusion of the search, HSI agents transported the evidence, including

the aforementioned electronic devices, to the HSI Boston Computer Forensics Laboratory for

forensic analysis.

                     Preliminary Forensic Analysis of Electronic Devices

        13.     During a preliminary forensic examination of the MacBook Pro laptop, a forensic

agent located identifying information associated with TILAHUN. The login for the MacBook Pro

has username “AWT” and the full name “Andre W Tilahun.” Similarly, forensic agents

determined that the email account-- wolfeofwallstreet@gmail.com– is associated with a Google

Chrome account as well as with a Mega 3 cloud storage account located on the laptop.

        14.     Within the MacBook Pro laptop, forensic agents identified a folder containing a

backup of the iPhone X found in TILAHUN’s bedroom. The backup took place on August 25,

2020. This backup appears to include information associated with at least some of the native and

third-party applications that were installed on the iPhone X, including, among other things, a Kik

messenger account associated with the username “Wolfeofwallstreet.” During the review of the

iPhone X backup, the forensic agent identified a device and display name of “andre tilahun”



3
  Mega is a cloud storage and file hosting service offered by Mega Limited, a New Zealand
based company. Mega provides remote server space and end-to-end encryption, where users
may privately store and share their files. The service is offered through web interface, desktop
clients for Windows or Mac, and smartphone apps for Android and iOS. A unique feature
offered by Mega is a text and video chat tool, which is also fully encrypted.
                                                 4
          Case 1:21-mj-02295-MBB Document 2-2 Filed 05/03/21 Page 5 of 7

                                                                                 21-MJ-2295-MBB


associated with the iPhone X. Additionally, the agent located a unique device identifier for the

iPhone X in the backup, which matches the device identifier for the seized iPhone X.

        15.     During the forensic examination of the MacBook Pro laptop, the agent reviewed

several Kik chats within the iPhone X backup. In this review, the agent observed that the account

associated with the iPhone X was listed as “local user” in the Kik chats. Conversely, when

reviewing several of these same Kik chats in an extracted copy of the iPhone X, the agent

observed that the account associated with the iPhone X was listed by the username,

“Wolfeofwallstreet.” 4 Accordingly, the forensic agent believes that the “local user” in the iPhone

X backup is the same user as the “Wolfeofwallstreet” listed in the iPhone X extraction.

                       Sharing of Child Pornography in Kik Chatroom

        16.     In the iPhone backup, law enforcement identified an unnamed Kik chatroom that

began on approximately May 20, 2020 and concluded on approximately August 17, 2020. The

group chatroom consisted of approximately 162 participants. I and other agents have reviewed

the group chatroom and determined that its participants, including TILAHUN, used the chatroom

to exchange child pornography.

        17.     On May 24, 2020, participants in the Kik chatroom shared several images of child

pornography. These images are described below. TILAHUN received all of these images that

same day at 10:18:58 PM (UTC-4:00). 5



4
 The messages preserved in the iPhone X backup on the MacBook Pro contain images of child
pornography, which were, on occasion, no longer accessible when reviewing the extracted copy
of the iPhone X. Accordingly, I have largely relied on the review of the iPhone X backup on the
MacBook Pro for the purposes of this affidavit.
5
 To avoid unnecessary in-person interaction given the health concerns posed by the current
pandemic, I am not providing a copy of this image to the Court. I am aware that the “preferred
practice” in the First Circuit is that a magistrate judge view images that agents believe constitute
child pornography by virtue of their lascivious exhibition of a child’s genitals. United States v.
                                                 5
           Case 1:21-mj-02295-MBB Document 2-2 Filed 05/03/21 Page 6 of 7

                                                                                     21-MJ-2295-MBB


                a. User 1 6 sent the following image at 3:44:24 PM (UTC-4:00): a prepubescent

                   female child, approximately 2 to 3 years of age, lying naked on her back with her

                   legs in the air and vagina prominently displayed. The focus of the image is the

                   child’s vagina and depicts an adult penis penetrating her anus.

                b. User 2 sent the following image at 7:17:24 PM (UTC-4:00): a female child,

                   approximately eight to ten years of age, who is unclothed except for a small

                   article of clothing covering her chest. The child’s legs are spread apart exposing

                   her vagina. The focus of the image is the child’s clearly prepubescent vagina.

                c. User 3 sent three files that depict nude prepubescent female minors at 8:27 PM

                   (UTC-4:00).

          18.      On May 24, 2020 at 10:41:45 PM (UTC-4:00), after receiving the aforementioned

images of child pornography, “Local User” (i.e. TILAHUN) responded with the comment “nice.”

          19.      On July 14, 2020, at 3:20:11 PM (UTC-4:00), “Local User” (i.e. TILAHUN) sent

the following message to the chatroom: “Anyone have any black girls?”

                a. In response, User 4 sent the following image, which was received by “local user”



Brunette, 256 F.3d 14, 18-19 (1st Cir. 2001). Here, however, the description offered “convey[s]
to the magistrate more than [my] mere opinion that the imag[e] constitute[s] child
pornography.” United States v. Burdulis, 753 F. 3d 255, 261 (1st Cir. 2014) (distinguishing
Brunette). The description of certain images here is sufficiently specific as to the age and
appearance of the alleged child and the type of sexual conduct he is engaged in that the Court
need not view the file to find that it depicts child pornography. See United States v. Syphers, 426
F.3d 461, 467 (1st Cir. 2005) (“The best practice is for an applicant seeking a warrant based on
images of alleged child pornography is for an applicant to append the images or provide a
sufficiently specific description of the images to enable the magistrate judge to determine
independently whether they probably depict real children.”) (emphasis added). For example, the
image described in Paragraph 13(a) clearly depicts a child well under 18 engaging in anal sex,
which clearly constitutes child pornography.
6
    The real names of all Users listed in this chat are known to law enforcement but are being
    anonymized in order to protect the ongoing investigation.
                                                    6
         Case 1:21-mj-02295-MBB Document 2-2 Filed 05/03/21 Page 7 of 7

                                                                                21-MJ-2295-MBB


               at 3:26:28 PM (UTC-4:00): two prepubescent minor females standing next to one

               another and bending forward at the waist, away from the camera. Both

               prepubescent female minors have their underwear pulled down and are using their

               hands to spread their buttocks apart, exposing their genitals.

                                        CONCLUSION

        20.    Based on all of the foregoing, I submit that there is probable cause to believe that

on or about May 24, 2020, TILAHUN knowingly received, and attempted to receive, any child

pornography, as defined in Title 18, United States Code, section 2256(8), that had been mailed,

and using any means and facility of interstate and foreign commerce shipped and transported in

affecting interstate and foreign commerce by any means, including by computer, in violation of

18 U.S.C. § 2252A(a)(2).



Sworn to under the pains and penalties of perjury,


                                              ______________________________
                                              ______________________
                                              Special Agent Janet Connolly
                                              Homeland Security Investigations


Sworn to via telephone in accordance with Federal Rule of Criminal Procedure 4.1 on May 3,
2021.


                                              ___________________________________
                                              HONORABLE MARIANNE B. BOWLER
                                              UNITED STATES MAGISTRATE JUDGE




                                                 7
